Citation Nr: 1722528	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  11-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a higher initial rating in excess of 10 percent for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

The Veteran testified at a May 2016 Board videoconference hearing.  The hearing transcript is of record.

The Board remanded the appeal in September 2016 for additional development which included a request for updated VA treatment records and an updated VA examination.  The Board finds that the Agency of Original Jurisdiction substantially complied with the Board's remand instructions in obtaining treatment records and an updated VA examination, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the entire rating period, the Veteran had at least 110 degrees flexion in the right knee and at least 0 degrees extension with painful range of motion.  There were no additional limitations to range of motion on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance. 

2.  For the entire rating period, the Veteran had at least 110 degrees flexion in the left knee and at least 0 degrees extension with painful range of motion.  There were no additional limitations to range of motion on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for an increased rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that January 2005 and March 2006 VCAA notice letters provided adequate notice to the Veteran addressing his initial claim for service connection for right and left knee disabilities.  Initial rating claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist and notify the claimant of his or her concomitant responsibilities in the development of claims involving such downstream issues is not required when adequate VCAA notice was provided following receipt of the original claim. VAOPGCPREC 8-2003.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, VA examinations, and the Veteran's statements and hearing testimony.  The Veteran was afforded VA examinations in August 2005, October 2007, August 2015, and July 2016.  The Board finds that October 2007 and August 2015 examinations are adequate for rating purposes because they were performed by medical professional and adequately address all relevant rating criteria.  Additionally, while the Veteran contends in earlier 2010 and 2011 statements that August 2005 and October 2007 VA examinations were not adequate for rating purposes because they did not consider pain with range of motion and did not address weight-bearing, the Board finds that the July 2016 VA examination did show pain throughout range of motion testing without additional limitations to range of motion due to pain, and both August 2015 and July 2016 VA examinations identified no pain on weight bearing. 

The Board finds that a July 2016 VA examination substantially complied with the Board remand instructions in that it sufficiently addressed the presence of pain on range of motion testing, and showed that there was no evidence of pain with weight-bearing, and the Board finds that an additional remand is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Veteran and his representative do not contend in a March 2017 post-remand brief that the July 2016 VA examination is inadequate and the Board finds that the evidence is adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not, otherwise, identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

(CONTINUED ON NEXT PAGE)

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for his service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  While the RO has assigned a staged rating in this case, the Board finds that the weight of the evidence does not establish that symptoms related to the Veteran's bilateral knees have changed in severity over the course of the appeal to warrant a staged rating.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran has diagnosed degenerative joint disease in right and left knees.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5257 (other impairment of the knee) assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261 (limitation of extension of the leg), a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

The Veteran's right and left and knee disabilities were each rated as 10 percent disabling under Diagnostic Code 5260 based on limitation of flexion.  A 10 percent evaluation under Diagnostic Code 5260 is assigned for flexion limited to 45 degrees.  A 10 percent evaluation under Diagnostic Code 5261 is assigned for extension limited to 10 degrees.  38 C.F.R. § 4.71a.  The Board finds that higher or separate evaluations are not warranted based on limitation of motion of the right or left leg under Diagnostic Codes 5260 or 5261.  

VA treatment records identify symptoms of chronic knee pain bilaterally.  

An August 2005 VA authorized examination shows that the Veteran had tenderness in the knees bilaterally.  He had 110 degrees flexion, and 0 degrees extension in the right and left knees.  The examiner, however, did not address whether the Veteran had painful motion or additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the identified ranges of motion will not be used for rating purposes.  There was no ligamentous weakness.  The Veteran did have MRI evidence of a horizontal tear involving the posterior horn of the medical meniscus in the right knee.  An MRI of the left knee was stated to be normal.  A copy of the August 2005 MRI findings have been associated with the record and show a medial meniscal tear of the right knee, and left knee pain without degenerative joint disease or internal derangement by x-ray or MRI.

An October 2007 VA authorized examination shows that the Veteran had tenderness in the knees bilaterally.  He had 115 degrees flexion, and 0 degrees extension in the right and left knees.  The ligaments were intact and repetitive motion caused no increase in symptoms.  The October 2007 examiner also did not address functional loss due to pain and other factors.  See DeLuca, 8 Vet. App. at 202.  Thus, the identified ranges of motion will not be used for rating purposes.  X-rays and an MRI of the left knee were stated to be normal, and an MRI of the right knee showed mind chondromalacia patella.  

During an August 2015 VA examination, the Veteran identified symptoms of pain and crepitus in both knees.  He reported having intermittent flare-ups of pain and inflammation which he treated with over-the-counter ibuprofen.  The Veteran reported that he was not able to kneel or squat with full flexion.  Physical examination shows that the Veteran had 110 degrees flexion and 0 degrees extension in both the right knee and the left knee, with no pain on examination and no evidence of pain with weight bearing.  There was objective evidence of crepitus in both knees.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or loss to range of motion after three repetitions.  The examiner indicated that symptoms of pain, weakness, fatigability, or incoordination did not limit functional ability with repeated use over a period of time and the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  There was no ankylosis and joint stability testing showed no recurrent subluxation, lateral instability, or recurrent effusion.  There was no joint instability in either knee on testing for anterior, posterior, medial, and lateral instability.  A meniscus or semilunar cartilage condition was not identified.  X-rays identified arthritis in the bilateral knees.  The examiner stated that the Veteran's knee disability did not impact his ability to perform occupational tasks.   

During May 2016 Board hearing testimony, the Veteran reported that he received VA treatment for his knee condition and took over-the-counter ibuprofen for pain.  He reported that he was told that there was internal damage in the right knee that caused his pain and indicated that his condition continued to worsen, but indicated that he had a sedentary job.  He indicated, however, that his pain did not go away, even at work.  The Board finds that the Veteran is competent to report his knee symptoms and functional limitations, and finds that he is credible.  

An November 2016 VA examination shows that the Veteran had meniscal tears present bilaterally in both knees, as shown by a July 2016 MRI, as well as degenerative arthritis.  The Veteran reported daily pain in the knees without flare-ups.  He had 115 degrees flexion and 0 degrees extension in the right knee, and 120 degrees flexion and 0 degrees extension in the left knee.  He had pain noted on range of motion testing, but it did not result in or cause functional loss.  There was objective evidence of crepitus in both knees.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or loss to range of motion after three repetitions.  The examiner indicated that symptoms of pain, weakness, fatigability, or incoordination did not limit functional ability with repeated use over a period of time.  There was no ankylosis and joint stability testing showed no recurrent subluxation, lateral instability, or recurrent effusion.  There was no joint instability in either knee on testing for anterior, posterior, medial, and lateral instability.  The Veteran was stated to have bilateral meniscal tears on MRI testing in July 2016 and x-rays identified arthritis in the bilateral knees.  The examiner stated that the Veteran's knee disability did not impact his ability to perform occupational tasks.   MRI findings were associated with the examination report.  

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, the Veteran had at least 110 degrees flexion in both the right knee and left knees, and at least 0 degrees extension in both the right knee and left knees with evidence of painful range of motion.  The Veteran, however, had no additional functional loss or limitations to range of motion on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  Because the Veteran did not exhibit a compensable degree of limitation of flexion or extension in the right or left leg, but did have evidence of painful, limited motion with x-ray evidence of arthritis in both knees, a 10 percent rating was assigned under Diagnostic Code 5260 (limitation of flexion of the leg) pursuant to the provisions of 38 C.F.R. § 4.59, which allows for the minimum compensable rating for a joint with evidence of painful motion with arthritis.  The Board finds that even with consideration of pain and limitations due to pain both right knee and left knee disabilities did not approximate a rating based on leg flexion limited to 45 degrees such that it met or approximated the schedular criteria for a 10 percent rating under Diagnostic Code 5260.  The Veteran also did not meet or approximate the schedular criteria for a 10 percent rating under Diagnostic Code 5261 since he was shown to have full extension of both the right and the knees to 0 degrees.  

The Board finds that the Veteran could not be assigned separate ratings under both Diagnostic Codes 5260 and 5261 where he exhibited flexion in excess of 45 degrees and extension in excess of 0 degrees for the entire rating period.  See VAOPGCPREC 9-2004.  Because the Veteran was already assigned a 10 percent rating under Diagnostic Code 5260 based on evidence of painful limited motion pursuant to the provision of 38 C.F.R. § 4.59, these same symptoms could not be considered again in assigning a separate or additional 10 percent rating under Diagnostic Code 5261 where the Veteran did not exhibit a compensable degree of limitation of motion under Diagnostic Codes 5260 and 5261.  The weight of the evidence shows that even with consideration of functional loss due to pain, painful motion, or other factors, the Veteran did not exhibit compensable degree of limitation of motion in either knee under Diagnostic Codes 5260 and 5261.  For these reasons, the Board finds an initial rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, and a separate rating is not warranted under Diagnostic Code 5261 for either knee.  

The Board has considered whether separate compensable evaluations are warranted for the right or left knee under other applicable provisions of the Diagnostic Code.  The Board finds that the Veteran did not have evidence of recurrent subluxation or lateral instability during VA examinations to warrant a separate rating under Diagnostic Code 5257.  August 2015 and November 2016 VA examinations showed that there was no recurrent subluxation, lateral instability on testing, and earlier examinations do not identify instability in either knee.  

The evidence of record does not reflect ankylosis of the right left knee to warrant an evaluation under Diagnostic Codes 5256.  See 38 C.F.R. § 4.71a.  VA examinations show that the Veteran has measurable range of motion in both knee joints without ankylosis.  

The Veteran's representative argued during the May 2016 Board videoconference hearing that the Veteran's right knee should potentially be characterized as cartilage dislocation under Diagnostic Code 5258 with pain and effusion in the joint.  The Board finds, however, record does not reflect dislocated semilunar cartilage in the right or left knee to warrant an evaluation under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  The most recent July 2016 MRI shows that the Veteran had meniscal tears present in both the right and left knees.  The Board finds that bilateral meniscal tears are not analogous to a finding of dislocated semilunar cartilage in the knee, and August 2015 and November 2016 VA examinations showed no recurrent effusion in the knee joints to warrant a rating under Diagnostic Code 5258, and the Board finds that the Veteran's symptoms of pain and limitation of motion have already been considered in assigning his 10 percent ratings under Diagnostic Code 5260.  The evidence of record does not reflect removal of semilunar cartilage in the right or left knee to warrant an evaluation under Diagnostic Code 5259.  While MRIs show that the Veteran has currently diagnosed meniscal tears in both knees, with the left knee meniscal tear diagnosed more recently via a July 2016 MRI, the Veteran had no history of surgery for the left or right knee meniscal tear, and thus, he had no evidence of removal of semilunar cartilage to warrant a separate rating under Diagnostic Code 5259.   For these reasons the Board finds that a separate evaluation is not warranted under Diagnostic Codes 5258 or 5259.  

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a higher initial rating for the service connected right and left knee disabilities and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2016)









(CONTINUED ON NEXT PAGE)


ORDER

A higher initial rating in excess of 10 percent for a service-connected right knee disability is denied. 

A higher initial rating in excess of 10 percent for a service-connected left knee disability is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


